Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  November 01, 2017

The Court of Appeals hereby passes the following order:

A18A0583. SHARITA THOMAS v. THE STATE.

      On July 10, 2017, Sharita Thomas pleaded guilty to DUI less safe. On August
10, 2017, proceeding pro se, she filed a notice of appeal to this Court. We, however,
lack jurisdiction.
      A notice of appeal must be filed within 30 days of entry of the order sought to
be appealed. OCGA § 5-6-38 (a). The proper and timely filing of a notice of appeal
is an absolute requirement to confer jurisdiction on this Court. Rowland v. State, 264
Ga. 872, 872 (1) (452 SE2d 756) (1995). Thomas’s notice of appeal is untimely, as
it was filed 31 days after entry of the trial court’s order. Consequently, this appeal is
hereby DISMISSED for lack of jurisdiction.

                                         Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                          11/01/2017
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.